Per Curiam.
The defendant, in appealing his conviction, by a jury, of the crimes of criminal mischief in the third degree; General Statutes § 53a-117; interfering with or tampering with an airport or landing field; General Statutes § 15-69; and reckless endangerment in the second degree; General Statutes § 53a-64; has attacked the evidentiary rulings of the trial court.
After a thorough review of the record, transcripts and briefs and after affording those claims of error which are properly before us the appropriate scope of review, we find the defendant’s assertions to be without merit.
There is no error.